PER CURIAM.
On the authority of Moore v. Crum, Fla., 68 So.2d 379, the order of the chancellor denying the motion of the defendants below, William Eduardo Johnson and wife, *374Phyllis Joan Johnson, and W. T. McClellan and wife, Grace McClellan (the appellants on this interlocutory appeal), to-dismiss the complaint of plaintiff below, West Florida Gas & Fuel Company, and the complaint of the cross-complainant, George G. Tapper Company, Inc., defendant below (the appellees), is quashed, with directions that the chancellor grant to said appellees the right to amend their respective complaints so as to show, if possible so to do, that the statement required by F.S.A. Section 84.04(3), F.S., was given prior to the expiration of the lien.
It is so ordered.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.